DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 14 and 26 are withdrawn in view of the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eghbal et al. [US 8,415,838] in view of Schmidt [US 2003/0094535].
	Claim 1, Eghbal et al. discloses a coil assembly for a magnetic actuator [col. 1 lines 12-13 and 18-42], the coil assembly comprising: a tubular coil holder [24] comprising a first [26] and second [56] open distal end, the first open distal end [26] comprising an outer circular rim [28] and an inner circular rim [34] separated by a circular groove [32], and the second open distal [56] end comprising an outer circular rim [50]; a coil [22] formed of a single wire [85; col, 5 lines 10-18], the coil [22] being arranged in a winding area [38/48] between the inner circular rim [34] of the first open distal end [26] and the outer 
	Eghbal et al. fails to teach that an external connection comprising a first conductor and a second conductor, wherein an end of the first conductor is electrically connected to the first end of the single wire so as to form a first electrical connection arranged in the circular groove and an end of the second conductor is electrically connected to the second end of the single wire so as to form a second electrical connection in the circular groove and wherein the first and second conductor extend through the outer circular rim via a longitudinal groove of the outer circular rim. 
Schmidt teaches a coil assembly [11] comprising: a tubular coil holder [figure 1] comprising a first [23] and second [21] open distal end; a coil with first and second wire ends [41 and 42]; the first open distal end [23] comprising an outer circular rim [60] and an inner circular rim [23] with a notch [45] separated by a circular groove [37-40]; an external connection [48 and 49] comprising a first conductor [48] and a second conductor [49]; whereby an end of the first conductor [48] is electrically connected to the first end of the wire [41] so as to form a first electrical connection arranged in the circular groove and an end of the second conductor [49] is electrically connected to the second end of the wire [42] so as to form a second electrical connection in the circular groove [figure 6] and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect the coil ends to the external connection in the groove of Eghbal et al. as taught by Schmidt to protect the connections from external mechanical force and to prevent damage to insulation resulting from cutting and rubbing against burrs and other sharp edges [paragraph 0007].
Eghbal et al. in view of Schmidt fails to teach that the first and second conductor extend in a longitudinal direction through the outer circular rim via a longitudinal groove of the outer circular rim.
Eghbal et al. teaches a longitudinal slot for the wires to pass through the inner rim to the groove.  Schmidt teaches using a rail groove to exit the outer rim wherein the electrical connections are performed inside the groove protect the connections from external mechanical force and to prevent damage to insulation resulting from cutting and rubbing against burrs and other sharp edges [paragraph 0007].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the direction in which the that the first and second conductor extend through the outer circular rim so that direction is longitudinal instead of radial, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 2, Eghbal et al. discloses a coil assembly for a magnetic actuator [col. 1 lines 12-13 and 18-42], the coil assembly comprising: a tubular coil holder [24] comprising a first [26] and second [56] open distal end; the first open distal end [26] comprising an outer circular rim [28] and an inner circular rim [34] separated by a circular groove [32]; the second open distal end [56] comprising an outer circular rim [50], the tubular coil holder further comprising one or more circular rims [40] arranged between the inner circular rim [34] of the first open distal end [26] and the outer circular rim [50] of the second open distal end [56]; a coil [22] formed of a single wire [85; col, 5 lines 10-18], the coil [22] comprising a plurality of coil sections [88 and 91] arranged in a respective plurality of winding areas [34 and 48], adjacent winding areas being separated by a circular rim [40] of the one or more circular rims [40], coil sections in adjacent winding areas being wound about the tubular coil holder in opposite directions [see figures 4A and 4B, the coil is reversed at 90 degree bends 90 and 94]; wherein a first end [86] and a second end [95] of the single wire are arranged in the circular groove [32], the inner circular rim [34] comprising a longitudinal groove [30] to extend the first end and the second end of the single wire from the circular groove to a winding area adjacent to the circular groove 
Eghbal et al. fails to teach that an external connection comprising a first conductor and a second conductor, wherein an end of the first conductor is electrically connected to the first end of the single wire so as to form a first electrical connection arranged in the circular groove and an end of the second conductor is electrically connected to the second end of the single wire so as to form a second electrical connection in the circular groove and wherein the first and second conductor extend through the outer circular rim via a longitudinal groove of the outer circular rim. 
Schmidt teaches a coil assembly [11] comprising: a tubular coil holder [figure 1] comprising a first [23] and second [21] open distal end; a coil with first and second wire ends [41 and 42]; the first open distal end [23] comprising an outer circular rim [60] and an inner circular rim [23] with a notch [45] separated by a circular groove [37-40]; an external connection [48 and 49] comprising a first conductor [48] and a second conductor [49]; whereby an end of the first conductor [48] is electrically connected to the first end of the wire [41] so as to form a first electrical connection arranged in the circular groove and an end of the second conductor [49] is electrically connected to the second end of the wire [42] so as to form a second electrical connection in the circular groove [figure 6] and wherein the first and second conductor extend through the outer circular rim [60] via a longitudinal groove [47] of the outer circular rim.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect the coil ends to the external connection in the groove of Eghbal et al. as taught by Schmidt to protect the connections from external mechanical force and to prevent damage to insulation resulting from cutting and rubbing against burrs and other sharp edges [paragraph 0007].
Eghbal et al. teaches a longitudinal slot for the wires to pass through the inner rim to the groove.  Schmidt teaches using a rail groove to exit the outer rim wherein the electrical connections are performed inside the groove protect the connections from external mechanical force and to prevent damage to insulation resulting from cutting and rubbing against burrs and other sharp edges [paragraph 0007].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the direction in which the that the first and second conductor extend through the outer circular rim so that direction is longitudinal instead of radial, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 3, Eghbal et al. discloses a coil assembly for a magnetic actuator [col. 1 lines 12-13 and 18-42], the coil assembly comprising: a tubular coil holder [24] comprising a first [26] and second [56] open distal end, the first open distal end [26] comprising an outer circular rim [28] and an inner circular rim [34] separated by a circular groove [32], the second open distal end [56] comprising an outer circular rim [50], the tubular coil holder [24] further comprising a central circular rim [40] arranged substantially halfway between the inner circular rim [34] of the first open distal end [26] and the outer circular rim [50] of the second open distal end [56]; a coil [22] formed of a single wire [85; col, 5 lines 10-18], the coil [22] comprising a first coil section [88] arranged in a first winding area [38] between the inner circular rim [34] of the first open distal end [26] and the central circular rim [40], and a second coil section [91] in a second winding area [48] between the central circular rim [40] and the outer circular rim [50] of the second distal end [56]; the first coil section  [88] and the second coil section [91] being wound about the tubular coil holder [24] in opposite directions [see figures 4A and 4B, the coil is reversed at 90 degree bends 90 and 94]; wherein a first end [86] and a second end [95] of the single wire are arranged in the circular groove [figure 2C], the inner circular rim [34] comprising a 
Eghbal et al. fails to teach that an external connection comprising a first conductor and a second conductor, wherein an end of the first conductor is electrically connected to the first end of the single wire so as to form a first electrical connection arranged in the circular groove and an end of the second conductor is electrically connected to the second end of the single wire so as to form a second electrical connection in the circular groove and wherein the first and second conductor extend through the outer circular rim via a longitudinal groove of the outer circular rim. 
Schmidt teaches a coil assembly [11] comprising: a tubular coil holder [figure 1] comprising a first [23] and second [21] open distal end; a coil with first and second wire ends [41 and 42]; the first open distal end [23] comprising an outer circular rim [60] and an inner circular rim [23] with a notch [45] separated by a circular groove [37-40]; an external connection [48 and 49] comprising a first conductor [48] and a second conductor [49]; whereby an end of the first conductor [48] is electrically connected to the first end of the wire [41] so as to form a first electrical connection arranged in the circular groove and an end of the second conductor [49] is electrically connected to the second end of the wire [42] so as to form a second electrical connection in the circular groove [figure 6] and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect the coil ends to the external connection in the groove of Eghbal et al. as taught by Schmidt to protect the connections from external mechanical force and to prevent damage to insulation resulting from cutting and rubbing against burrs and other sharp edges [paragraph 0007].
Eghbal et al. teaches a longitudinal slot for the wires to pass through the inner rim to the groove.  Schmidt teaches using a rail groove to exit the outer rim wherein the electrical connections are performed inside the groove protect the connections from external mechanical force and to prevent damage to insulation resulting from cutting and rubbing against burrs and other sharp edges [paragraph 0007].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the direction in which the that the first and second conductor extend through the outer circular rim so that direction is longitudinal instead of radial, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 5, Eghbal et al. as modified discloses the coil assembly according to claim 1, wherein Eghbal et al. further discloses that the tubular housing [12] comprises a ferromagnetic material [col. 3 lines 66-67]. 
	Claim 6, Eghbal et al. as modified discloses the coil assembly according to claim 5, wherein Eghbal et al. discloses that the outer circular rim of the second distal end [56] comprises a through hole [57] for injecting an impregnating or potting or casting compound into a space between the tubular coil holder and the housing [only the through hole is positively recited not it’s intended use as it can be used for other purposes] It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Claim 9, Eghbal et al. as modified discloses the coil assembly according to claim 5, wherein the tubular housing is made from ferromagnetic material [col. 3 lines 66-67], but fails to specifically disclose the use of stainless steel, ferromagnetic steel, amorphous or sintered material, or tape wound. It would have been obvious to one of ordinary skill in 
col. 3lines 66-67].
Claim 10, Eghbal et al. as modified discloses the coil assembly according to claim 1, wherein Eghbal et al. further discloses that an inner surface of the tubular coil holder is configured as a sliding bearing surface [see figures 2A-2C, interior assembly 58 slides along an inner surface of the tubular coil holder during actuation]. 
Claim 11, Eghbal et al. as modified discloses the coil assembly according to claim 1, wherein Eghbal et al. further discloses that the tubular coil holder [12] is configured to receive a cylindrical magnet assembly [58], a diameter of an outer surface of the cylindrical magnet assembly [58] substantially corresponding to a diameter of an inner surface of the tubular coil holder [12; figures 2A-2C], the inner surface of the tubular coil holder and the outer surface of the cylindrical magnet assembly forming a sliding bearing [as seen in figures 2A-2C, the inner surface of the tubular coil holder and the outer surface of the cylindrical magnet assembly slide against each other during actuation]. 
Claim 18, Eghbal et al. discloses an electromagnetic actuator [10; figure 1] comprising a coil assembly, as taught by Claim 10, Eghbal et al. as modified, according to claim 1.
Claim 19, Eghbal et al. as modified discloses the electromagnetic actuator according to claim 18, wherein Eghbal et al. further discloses comprising a cylindrical 
Claim 20, Eghbal et al. as modified discloses the electromagnetic actuator according to claim 19, wherein Eghbal et al. further discloses that the cylindrical magnet assembly [56] comprises a permanent magnet [76/60] magnetized in a longitudinal or radial of the cylindrical magnet assembly [figure 2A-2C]. 
Claim 21, Eghbal et al. as modified discloses the electromagnetic actuator according to claim 19, wherein Eghbal et al. further discloses that the cylindrical magnet assembly [58] comprises a housing [82/74/16] into which the permanent magnet [76/60] is mounted [figures 2A-2c]. 
Claim 22, Eghbal et al. as modified discloses the electromagnetic actuator according to claim 19, wherein the permanent magnet [60] can be affixed to the distal end of the housing by adhesive, or it can be mechanically affixed by application of fasteners such as a screw [col. 4 lines 33-36]
Eghbal et al. as modified fails to specifically teach that the permanent magnet is fixed inside the housing by means of a pair of end-rods.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a pair of end-rods to fasten the magnet to the housing
since it was known in the art that end-rods could be used as mechanical fasteners.
Claim 23, a method of manufacturing a coil assembly for a magnetic actuator is obvious in the product structure as outlined for claim 1 above by Eghbal et al. in view of Schmidt as modified.

Claim 25, a method of manufacturing a coil assembly for a magnetic actuator is obvious in the product structure as outlined for claim 2 above by Eghbal et al. in view of Schmidt as modified.

Claims 4 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Eghbal et al. [US 8,415,838] in view of Schmidt [US 2003/0094535], as applied to claim 1 and 25 above, and further in view of Shenzhen [CN 206774383U], Applicant Cited Prior Art..
Claim 4, Eghbal et al. as modified discloses the coil assembly according claim 1, with the exception of a heat shrink fitting surrounding the circular groove, the heat shrink fitting being configured to clamp the first and second electrical connections in the circular groove and to provide an electrical isolation. 
Shenzhen teaches protecting a conductor [13] in a wire winding groove [12] by enclosing the groove with a heat shrink fitting [15] to protect the wire from breakage [paragraph 0021].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the heat shrink fitting of Shenzhen to surround the circular groove and to clamp the first and second electrical connections in the circular groove and to provide an electrical isolation in the coil assembly of Eghbal et al. as modified in order to protect the wire in the grove from damage [Shenzhen paragraph 0021].
Claim 26, The method according to claim 23, further comprising the step of applying a heat shrink fitting to the circular groove, the heat shrink fitting being configured to clamp the first and second electrical connections in the circular groove is obvious in the product structure as outlined for claim 2 above by Eghbal et al. in view of Schmidt as modified and further in view of Shenzhen.

Claims 6-8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eghbal et al. [US 8,415,838] in view of Schmidt [US 2003/0094535] and of Shenzhen [CN 206774383U], as applied to claim 5 above, and further in view of Daley [US3,559,134].
Claim 6, Eghbal et al. as modified discloses the coil assembly according to claim 5, wherein the outer circular rim of the second distal end [56] comprises a through hole [57].
Eghbal et al. as modified fails to teach that the through hole is for injecting an impregnating or potting or casting compound into a space between the tubular coil holder and the housing.  
Daley teaches an encapsulated coil assembly wherein a through hole [23] is provided the outer circular rim [15a], to facilitate the injection of the impregnating or potting or casting compound into the space [col. 3 lines 65 to col. 4 line 4. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to encapsulate the coil assembly of Eghbal et al. as modified by a through holes provided in the outer circular rim, to facilitate the injection of the impregnating or potting or casting compound into the space [in order to protect the coil and provide good resistance to electrical breakdown [Daley abs]
Claim 7, Eghbal et al. as modified discloses the coil assembly according to claim 6, wherein Daley teaches that the outer circular rim [15a] of the second distal end comprises a through hole for injecting an impregnating or potting or casting compound into a space between the tubular coil holder and the housing [col. 3 lines 65 to col. 4 line 4].

Claim 27, the method of manufacturing a coil assembly according to claim 23, is obvious in the product structure as outlined for claims 5-7 above by Eghbal et al. in view of Schmidt, Shenzhen [CN 206774383U and Daley.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eghbal et al. [US 8,415,838] in view of Schmidt [US 2003/0094535] as applied to claim 1 above, and further in view of Daley [US 3,559,134].
Claim 12, Eghbal et al. as modified discloses the coil assembly according to claim 1, wherein Eghbal et al. further discloses that the tubular coil former is made from non-magnetic material [col. 4 lines 42-44]. 

Daley teaches that the spool can be constructed from any suitable insulating moldable material [col 4 lines 39-45].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any suitable isolative injection moldable material to construct the coil former of Eghbal et al. as modified as taught by Daley such as Nylon, PTFE, Polyamide, Composite, Thermoplastic, or made from a composite material such as carbon, or made from a metallic material such as steel, Bronze, Tin-bronze, or Aluminium-bronze, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eghbal et al. [US 8,415,838] in view of Schmidt [US 2003/0094535] as applied to claim 1 above, and further in view of Satou et al. [US 2015/0015352].
Claim 13, Eghbal et al. as modified discloses the coil assembly according to claim 1, with the exception of comprising a magnetic sensor mounted to the tubular coil former. 
Satou et al. teaches a coil assembly comprising a coil former [40] with coils [41] mounted thereon and a magnetic sensor [41] mounted to the tubular coil former [41 [paragraph 0024; figure 1]. 

Claim 14, as best understood Eghbal et al. as modified discloses the coil assembly according to claim 13, wherein Satou et al. teaches that the magnetic sensor is arranged in a flange portion [42] of the coil former [40].
Eghbal et al. as modified fails to teach a circular groove of a central circular rim. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the magnetic sensor of Satou et al. in the groove of the circular rim of Eghbal et al. as modified, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 15, Eghbal et al. as modified discloses the coil assembly according to claim 13, wherein Satou et al. teaches that the magnetic sensor comprises a Hall-sensor [paragraph 0024], a Magnetoresistance sensor or a Giant Magnetoresistance sensor. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eghbal et al. [US 8,415,838] in view of Schmidt [US 2003/0094535] and Satou et al. [US 2015/0015352] as applied to claim 13 above, and further in view of Phillips et al. [US 2015/0267800].
	Claim 16, Eghbal et al. as modified discloses the coil assembly according to claim 13, with the exception of the magnetic sensor is mounted to a flexible PCB. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the sensor of Eghbal et al. as modified on a flexible circuit as taught by Phillips et al. in order to facilitate its mounting since the flexible circuit (including the sensor) may be bent or shaped to conform to the shape of the solenoid [Phillips et al. paragraph 0030].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eghbal et al. [US 8,415,838] in view of Schmidt [US 2003/0094535] as applied to claim 1 above, and further in view of Phillips et al. [US 2015/0267800].
Claim 17, Eghbal et al. as modified discloses the coil assembly according to claim 1, with the exception of further comprising a temperature sensor. 
Phillips et al. teaches a smart solenoid that can include3 a temperature sensor used to monitor the temperature of the coil [paragraph 0034].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the temperature sensor of Phillips et al. in the coil assembly of Eghbal et al. as modified in order to monitor the temperature of the coil to prevent the coil from exceeding its maximum operating temperate.

Response to Arguments
Applicant’s arguments, filed 03/09/2022, with respect to the rejection(s) of claim(s) 1-27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teaching of the Prior Art Schmidt. Eghbal et al. already teaches a longitudinal slot for the wires to pass through the inner rim to the groove. As taught by Schmidt performing the electrical connections inside the groove protect the connections from external mechanical force and to prevent damage to insulation resulting from cutting and rubbing against burrs and other sharp edges [paragraph 0007].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the direction in which the that the first and second conductor extend through the outer circular rim so that direction is longitudinal instead of radial, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837